


117 HR 2326 IH: Veterans’ Cyber Risk Awareness Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2326
IN THE HOUSE OF REPRESENTATIVES

April 1, 2021
Ms. Mace (for herself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to conduct a communications and outreach campaign to educate veterans about cyber risks, and for other purposes.


1.Short titleThis Act may be cited as the Veterans’ Cyber Risk Awareness Act. 2.Campaign to educate veterans about cyber risks (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, through the Office of Public and Intergovernmental Affairs (or successor office), shall conduct a communications and outreach campaign to educate veterans about cyber risks. In carrying out such campaign, the Secretary shall—
(1)coordinate with other entities (including Federal entities and social media companies) that educate the public about cyber risks; (2)promote and disseminate best practices and educational materials regarding—
(A)cyber risks to veterans; (B)information about how a veteran may report cyber risks to the appropriate law enforcement agency or entity other than the Department of Veterans Affairs; and
(C)any other information the Secretary determines appropriate; and (3)establish and maintain a publicly accessible website of the Department—
(A)regarding the campaign; and (B)that contains hyperlinks to websites of entities described in paragraph (2).
(b)Progress reportNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on progress of the Secretary in preparing the campaign under this section. 3.Study on cyber risks to veterans (a)Study requiredThe Secretary of Veterans Affairs shall seek to enter into an agreement with a federally funded research and development corporation to perform a study—
(1)that assesses— (A)the vulnerability of veterans to cyber risks;
(B)the availability and efficacy of resources (including Federal resources) to assist veterans in combatting cyber risks; and (C)the efficacy of the campaign under section 1; and
(2)to determine recommendations to the Secretary on how to reduce cyber risks to veterans. (b)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study under this section.
4.Cyber risks definedIn this Act, the term cyber risks includes disinformation, identity theft, scams, and fraud, spread via the internet or social media.  